DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 August 2022 was considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record most closely related to the claimed invention includes Alimi et al. US 2009/0108852 and Kovac et al. US 4,277,742.  Alimi teaches a humidity sensor apparatus shown in Fig. 3 including a plurality of insulating films and electrodes.  Kovac teaches humidity sensor with heating unit formed from an impurity diffusion layer.  However, the prior art of record taken alone or in combination fails to teach a reference electrode formed in a first insulating film disposed over the heating unit, and forming a parallel plate reference capacitor with the lower electrode as claimed.  The prior art cited in the IDS filed 04 August 2022 fails to teach these features. 

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a humidity detecting device comprising:
a reference electrode disposed over the heating unit, the reference electrode being formed from a first insulating film among the insulating films;
wherein the lower electrode and the upper electrode constitute a parallel plate humidity capacitor, and the lower electrode and the reference electrode constitute a parallel plate reference capacitor, and wherein the humidity capacitor and the reference capacitor are disposed over the heater unit, in combination with all other elements of claim 1.

Claims 2-12 and 15-20 are allowed as they further limit claim 1.

Regarding claim 13, the prior art of record taken alone or in combination fails to teach a method of determining malfunction of a humidity detecting device, the humidity detecting device including a reference electrode disposed over the heating unit, the reference electrode being formed from a first insulating film among the insulating films,
 wherein the lower electrode and the upper electrode constitute a parallel plate humidity capacitor, and the lower electrode and the reference electrode constitute a parallel plate reference capacitor, and
wherein the humidity capacitor and the reference capacitor are disposed over the heater unit, the method comprising:
detecting humidity based on capacitance of the humidity capacitor that constitutes the lower electrode and the upper electrode;
determining whether the humidity detecting device malfunctions based on the humidity and the temperature, in combination with all other elements of claim 13.

Claims 14 is also allowed as it further limits claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868